                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RIANA BUFFIN, ET AL.,                              CASE NO. 15-cv-04959-YGR
                                   7                  Plaintiffs,
                                                                                            ORDER RE: BRIEFING ON LANGUAGE OF
                                   8            vs.                                         INJUNCTION
                                   9     CITY AND COUNTY OF SAN FRANCISCO, ET
                                         AL.,
                                  10
                                                      Defendants.
                                  11

                                  12          Pursuant to the Court’s Order granting plaintiffs’ motion for summary judgment and
Northern District of California
 United States District Court




                                  13   denying CBAA’s cross-motion, the Court will issue an injunction enjoining the Sheriff from using

                                  14   the Bail Schedule as a means of detaining the plaintiff class. However, the Court will delay the

                                  15   issuance of the injunction pending briefing by the parties. Accordingly, the Court SETS the

                                  16   following briefing schedule:

                                  17         No later than five (5) business days from the date of this Order, plaintiffs shall file a

                                  18          proposed form of injunction. Such proposal shall be narrowly tailored to prohibit the

                                  19          use of the Bail Schedule as to the class members in this action and may be

                                  20          accompanied by a brief not exceeding ten (10) pages, to the extent needed.

                                  21         Any objections or comments thereto shall be filed five (5) business days thereafter and

                                  22          shall not exceed ten (10) pages.

                                  23   A hearing regarding the actual language of the injunction shall be held on Thursday, March 21,

                                  24   2019 at 11:00 a.m. in the Federal Courthouse, 1301 Clay Street, Oakland, California in

                                  25   Courtroom 1.

                                  26          IT IS SO ORDERED.

                                  27   Dated: March 4, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
